CALLISTER, Chief Justice
(dissenting)-
I respectfully dissent. At the hearing on plaintiff’s motion, his counsel stated that the only issue was Mr. Madsen’s identity. Plaintiff’s counsel elaborated by stating that the governor’s warrant referred to Dennis Madsen with no middle name, no address, and no other means of identification. Plaintiff’s counsel represented that there were four or five other Dennis Mad-sens in the Salt Lake and northern Utah area. Based on the foregoing, plaintiff’s counsel urged that the papers and the warrant were insufficient on their face to support the arrest and return of Dennis Mad-sen.
Plaintiff’s counsel admitted that there had been a hearing before the governor on these issues, although no copy of the transcript of that hearing was available.
The trial court queried whether that was the entire basis for plaintiff’s petition for the writ. Plaintiff’s counsel responded in the affirmative. The court thereupon denied the petition for the writ of habeas corpus.
The trial court found that the cause of petitioner’s restraint was a governor’s warrant. The legality of the restraint and the sufficiency of the documents had been adjudicated in a prior proceeding. The trial court further found that the only issue before the court was that of petitioner’s identification; that the governor’s hearing had been had on this issue; that there was no cause to believe that petitioner was not the person being sought in the governor’s warrant. The trial court dismissed plaintiff’s motion and concluded his restraint was legal under Chapter 56 of Title 77, U. C.A.1953.
Before the trial court, plaintiff’s sole point was the sufficiency of the documents on their face to identify him as the Dennis Madsen within the state of Utah, whom the state of California sought.
Upon receipt of a requisition, the governor of the asylum state must determine as a question of fact, whether the person is a fugitive from justice. The necessary elements to support a determination that a person is a fugitive from justice are: (1) He was in the state where the alleged crime was committed; (2) at the alleged time of the commission thereof; (3) that he left the state and came to the asylum state; and (4) that he is the person sought. Habeas corpus is an appropriate proceeding to determine whether one is a fugitive from justice; a petitioner, seeking to defeat extradition, has the burden of establishing that he. is not a fugitive from justice.1
The warrant for extradition by the governor of the asylum state supported by duly authenticated extradition papers from the demanding state establishes a prima fa-cie case to support the extradition of the person held.2 To exonerate plaintiff from the charge of being a fugitive from justice, he must show the contrary by clear and convincing evidence.3
In the instant action, plaintiff proffered no proof to controvert the factual determination that he was a fugitive from justice, which as previously mentioned incorporates identity. Upon interrogation by the court, plaintiff’s counsel specified that his evidence concerned the adequacy of the description of plaintiff on the governor’s warrant. In other words, the warrant was the product of a factual determination that plaintiff was the one sought by the state of California; plaintiff proffered no evidence to controvert that fact. His sole point was *230that the name on the face of the warrant was insufficient, since several others in this geographical area had a similar name. This contention was without merit, and the trial court did not err in dismissing the petition.4
CROCKETT, J., concurs in the views expressed in the dissenting opinion of CALLISTER, C. J.

. Moreaux v. Ferrin, 98 Utah 450, 100 P.2d 560 (1940).


. Scott v. Beckstead, 13 Utah 2d 428, 375 P.2d 767 (1962); People ex rel. James v. Lynch, 16 Ill.2d 380, 158 N.E.2d 60 (1959), cert. den. 361 U.S. 864, 80 S.Ct. 123, 4 L.Ed.2d 104; Krutka v. Bryer, 150 Colo. 293, 372 P.2d 83 (1962).


.Scott v. Beckstead, note 2, supra.


. . . . In order for the proof to be sufficiently strong to require us to reverse the trial court’s decision his defense must be established by such clear and convincing evidence that it would be unreasonable for the trial court to find that he is a fugitive from justice and therefore refuse to give him his release . . .” Scott v. Beck-stead, note 2, supra, at page 432 of 13 Utah 2d, 375 P.2d at page 769.